Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 1 of 12




                                                             EXHIBIT 6
                                                           Page 1 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 2 of 12




                                                             EXHIBIT 6
                                                           Page 2 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 3 of 12




                                                             EXHIBIT 6
                                                           Page 3 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 4 of 12




                                                             EXHIBIT 6
                                                           Page 4 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 5 of 12




                                                             EXHIBIT 6
                                                           Page 5 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 6 of 12




                                                             EXHIBIT 6
                                                           Page 6 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 7 of 12




                                                             EXHIBIT 6
                                                           Page 7 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 8 of 12




                                                             EXHIBIT 6
                                                           Page 8 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 9 of 12




                                                             EXHIBIT 6
                                                           Page 9 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 10 of 12




                                                              EXHIBIT 6
                                                           Page 10 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 11 of 12




                                                              EXHIBIT 6
                                                           Page 11 of 12
Case 5:20-cv-00365-PRW Document 1-6 Filed 04/21/20 Page 12 of 12




                                                              EXHIBIT 6
                                                           Page 12 of 12
